Citation Nr: 0510514	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02-12 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, claimed as depression.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, secondary to 
diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, secondary to diabetes 
mellitus, type II.

5.  Entitlement to a rating in excess of 40 percent for 
aphakia.

6.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran's active military service from June 1968 to March 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held in November 2004, before the undersigned 
in Waco, Texas, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and 
who is rendering the determination in this case.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a November 2003 rating decision, the RO assigned a 20 
percent rating for diabetes mellitus, type II.  The RO 
informed the veteran in the decision that this was a full 
grant of this issue because he had specifically requested a 
20 percent rating for this disorder.  The veteran has not 
subsequently disagreed with the RO's November 2003 decision, 
and he did not raise it at the hearing before the 
undersigned.  In light of this, the Board finds that this 
issue is no longer on appeal.

The veteran has raised the issue of entitlement to service 
connection for post-traumatic stress disorder in September 
2000.  This issue is separate from the veteran's claim to 
reopen for service connection for a psychiatric disorder, and 
it has not been adjudicated on its own.  Therefore, the Board 
refers it to the RO for appropriate action.

During his testimony before the undersigned, the veteran 
raised the issue of entitlement to an increased rating for 
peripheral neuropathy of the left lower extremity.  He also 
raised the issue of entitlement to service connection for 
bilateral foot drop.  The Board refers these issues to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder in February 
1971.

2.  The RO denied the veteran's claim to reopen the issue of 
entitlement to service connection for a psychiatric disorder 
in September 1974.

3.  Evidence received since the September 1974 decision is so 
significant that it must be considered in order to decide the 
merits of the claim seeking service connection for a chronic 
acquired psychiatric disorder, claimed as major depression.

4.  A chronic acquired psychiatric disorder, claimed as major 
depression, was not present during service or for several 
years thereafter, and it was not caused by any incident of 
service.

5.  The record does not contain competent objective evidence 
showing the presence of tinnitus during service, or of a 
current diagnosis of tinnitus.  

6.  Nerve conduction studies revealed that the veteran does 
not suffer from peripheral neuropathy of the upper 
extremities.

7.  The appellant has 20/200 uncorrected distant vision in 
his service-connected right eye, and 20/40 uncorrected 
distant vision in his non service-connected left eye.   

8.  The neurological impairment of the veteran's right lower 
extremity more nearly approximates moderate incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The September 1974 RO decision, which denied the 
veteran's claim to reopen entitlement to service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.  New and material evidence has been received to reopen the 
claim seeking service connection for a psychiatric disorder 
disorder, claimed as depression.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

3.  An acquired psychiatric disorder, claimed as depression, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R.  
§§ 3.303, 3.307, 3.309 (2004).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

5.  Peripheral neuropathy of the upper right extremity was 
not incurred in or aggravated by service, and is not 
proximately due to a service-connected disability. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2004).

6.  Peripheral neuropathy of the upper left extremity was not 
incurred in or aggravated by service, and is not proximately 
due to a service-connected disability. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2004).

7.  The criteria for the assignment of a rating in excess of 
40 percent for aphakia of the right eye, severe, residuals of 
injury, with traumatic cataract and surgery, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Code 6029 (2004).

8.  The criteria for an evaluation of 20 percent for 
peripheral neuropathy of the right lower extremity have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  While 
some duties to notify and assist are, nonetheless, owed the 
veteran, the Board finds that all notification and 
development action needed to render a fair decision on the 
petitions to reopen has been accomplished.  In this regard, 
the RO advised the veteran in various letters dated in March 
2001, May 2003, and January 2004 of what information and 
evidence was needed to substantiate his claims.  The letters 
also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was told that it was his 
responsibility to support the claim with appropriate 
evidence.  The statement of the case also notified the 
veteran of the information and evidence needed to 
substantiate the claim.  The December 2002 statement of the 
case also contained VA's regulation implementing the VCAA 
(38 C.F.R. § 3.159).  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) appears to have held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant 's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In this case, although the notice letters that were provided 
to the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  When considering the 
notification letters and the other documents described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  The notice letters were provided 
after the RO's various adjudications of these issues.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that the RO has requested the necessary 
examinations that are relevant to each individual claim.  As 
will be explained in more detail below, the Board finds that 
further development is not needed in this case with respect 
to the issue on appeal because there is sufficient evidence 
to decide the claim.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence

The record shows that the RO, in a rating decision dated 
February 1971, denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder.  Although the 
veteran was informed of this determination and of his 
appellate rights in March 1971, he did not initiate an 
appeal.  The rating decision therefore became final.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.201, 20.202, 20.302, 20.1103.  

The RO, in a rating decision dated September 1974, denied the 
veteran's claim to reopen the issue of entitlement to service 
connection for a psychiatric disorder.  The veteran did not 
appeal and the rating decision became final.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.201, 20.202, 20.302, 20.1103.  

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claim for service 
connection for a psychiatric disorder, claimed as depression, 
was received in September 2000, and evidence has been 
received in support of the application.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  In order to satisfy the applicable requirement, the 
evidence "must be both new and material."  Smith v. West, 
12 Vet. App. at 314.  "New evidence" is evidence "not 
previously submitted to agency decision makers ... [that] is 
neither cumulative nor redundant."  38 C.F .R. § 3.156(a) 
(2001); see Smith, supra (if evidence was not in the record 
at time of final disallowance of claim and is not cumulative 
of other evidence in the record, it is new); see also Elkins 
v. West, 12 Vet. App. 209, 216 (1999) (en banc).  New 
evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The evidence associated with the claims file since the RO 
issued its last final decision in September 1974 includes VA 
and non-VA medical records, as well as written statements 
provided by the veteran and his representative and testimony 
provided by the veteran before the undersigned in November 
2004.  This evidence cumulatively shows that the veteran is 
currently diagnosed with major depression, which was not the 
case prior to September 1974.  

The Board finds that the evidence received since the RO's 
decision in September 1974 bears directly and substantially 
upon the specific matter under consideration, i.e., whether 
the veteran's currently diagnosed major depression developed 
as a result of service and is of such significance that it 
must be considered together with all other evidence to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material and that the claim for service connection for a 
psychiatric disorder, claimed as depression, must be 
reopened.  

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith, 1 Vet. App. at 
179-80.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.  

In this case, over the history of his claim, the veteran has 
been provided with pertinent laws and regulations regarding 
service connection, the issue before the Board at this time.  
He has been given the opportunity to review the evidence of 
record and submit arguments in support of his claim.  The 
veteran has provided testimony on this issue and has reviewed 
all evidence before the Board at this time.  The veteran's 
arguments have focused squarely on the issue of service 
connection, not whether new and material evidence has been 
submitted.  Thus, the Board finds that the veteran would not 
be prejudiced by the adjudication of his claim at this time.  
Accordingly, there is no basis for an additional delay in the 
adjudication of this case and the Board will proceed with the 
adjudication of the claim on a de novo basis.

III.  Service connection

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of service-connected disease or injury. 38 C.F.R. 
§ 3.310(a) (2004). Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 439 
(1995).

Under Allen, The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service-connected disability caused 
by a service-connected disability.

a.  Psychiatric disorder

The veteran claims that he developed depression as a result 
of his active duty service.  The service medical records are 
negative for treatment or findings of a psychiatric disorder.  
The Board must find that the report provides negative 
evidence against this claim.  An acquired psychiatric 
disorder, such as a psychoneurosis or psychosis, was not 
found during service.  There is no evidence of a psychosis 
within the first year after active duty as required for 
presumptive service connection.  

The first reported post-service medical treatment for a 
psychiatric disorder is not until over 25 years after the 
veteran's discharge from service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  The VA outpatient treatment records 
and VA examination reports dated since 2000 show that the 
veteran has been diagnosed with major depression.  None of 
this evidence, however, is dated during service or within one 
year of discharge.  Therefore, the record is negative for 
findings of a psychiatric disorder during service.  

Furthermore, the medical evidence dated since 2000 is not 
relevant with respect to whether the veteran had a 
psychiatric disorder during service or within a year from 
discharge.  Rather, this evidence shows that the veteran 
currently has been diagnosed with major depression.  There is 
no competent medical evidence linking a chronic acquired 
psychiatric disorder, first shown many years after the 
veteran's discharge, with his active duty service.  These 
post-service findings provide negative evidence against this 
claim. 
  
Although the veteran contends that his current psychiatric 
disorder resulted from his military service, he, as a layman, 
does not have competence to give a medical opinion on 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The weight of the credible evidence demonstrates that a 
chronic acquired psychiatric disorder, diagnosed as major 
depression, began years after the veteran's active duty and 
was not caused by any incident of service.  The condition was 
neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

b.  Tinnitus

The service medical records are negative for complaints or 
findings for tinnitus.  

The record contains no objective evidence of any treatment 
for or complaints of tinnitus in the years following service.  
The VA treatment records dated since 2000 show that the 
veteran has complained of tinnitus.

As noted above, the Court has pointed out, the lack of 
continuity of treatment may bear in a merits determination on 
the credibility of the evidence of continuity of symptoms by 
lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
Review of the record indicates that there is no objective 
medical evidence to demonstrate a diagnosis of tinnitus 
during or shortly after service.  There is no competent 
evidence of a nexus between the currently demonstrated 
tinnitus and the veteran's periods of service many decades 
earlier.  

The veteran has contended in written statements that his 
tinnitus was attributable to his service.  The issue, 
however, is whether the veteran developed a chronic disorder 
during service to which the current complaints are causally 
related.  The veteran believes that there is a causal 
relationship.  However, as noted above, his lay statements 
are contradicted by the medical evidence showing a normal 
separation examination and sudden onset of vertigo many 
decades after service, and, by themselves, the lay statements 
are not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
See Espiritu.  

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus.  Since the weight of the 
evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
C.F.R. § 3.102 (2004).

c.  Peripheral Neuropathy

The veteran claims that he has peripheral neuropathy in his 
upper extremities as a result of his service-connected 
diabetes mellitus, type II. After reviewing the evidence, the 
Board disagrees and finds that the preponderance of the 
evidence is against the veteran's claim.

The service medical records are negative for findings of 
peripheral neuropathy of the upper extremities.

The Board has reviewed post-service medical evidence of 
record.  During the pendency of this appeal, the medical 
records show that the veteran has complained of pain and 
fatigue in his upper extremities.  Recent nerve conduction 
studies (NCS) discussed in a March 2003 VA outpatient 
treatment record were negative for findings of peripheral 
neuropathy of the upper limbs.  This evidence is very 
negative against the veteran's claim.

After reviewing the evidence, the Board finds that the 
veteran does not suffer from a disability manifested by 
peripheral neuropathy of the upper extremities. The NCS test 
that was noted in the March 2003 VA outpatient treatment 
record was entirely negative.  The veteran has not provided 
medical evidence that shows findings of peripheral neuropathy 
of the upper extremities.  In the absence of a current 
disability involving peripheral neuropathy of the upper 
extremities, the veteran's claim must be denied.  

The Board acknowledges the testimony of the veteran at his 
personal hearing in November 2004.  While he may describe 
pain that he feels in his upper extremities, he is not 
qualified as a medical profession who is trained to diagnose 
himself with peripheral neuropathy.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
peripheral neuropathy of the upper extremities either 
directly due to service or as secondary to service-connected 
diabetes mellitus, type II.  Despite statements by the 
veteran and his spouse that he suffers from peripheral 
neuropathy as a result of his diabetes, the Board finds that 
the VA examination reports are of greater probative value, as 
they were based on a review of the claims file as well as 
objective clinical findings. Since the preponderance of the 
evidence is against the veteran's claim, the Board need not 
consider the doctrine of reasonable doubt. See 38 U.S.C.A. § 
5107(b). Accordingly, the appeal is denied.

IV.  Increased rating

When an initial rating is assigned to a disability upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged." Fenderson 
v. West, 12 Vet. App. 119 (1999).

a.  Aphakia

The appellant argues that his service-connected right eye 
disorder is more disabling than is contemplated by the 
currently assigned 40 percent disability rating.  The 
appellant's rating claim is to be decided based upon the 
application of VA's Schedule for Rating Disabilities 
(Schedule), codified in 38 C.F.R. Part 4 (2004), which is 
predicated upon the average impairment of earning capacity.  
See also 38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify various disabilities.  See 38 C.F.R. Part 4.  

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2004).  Ratings are determined by the intersection of the 
horizontal row appropriate for one eye and the vertical 
column appropriate to the other eye from Table V.  

Service medical records indicate the veteran incurred a 
penetration of the left eye and underwent surgery for repair 
of the corneal laceration, which later developed into a 
traumatic cataract and impairment of vision of the left eye.  
Cataracts are rated based on impairment of vision and 
aphakia.  38 C.F.R. § 4.84a, Diagnostic Code 6027.

Unilateral or bilateral aphakia warrants a 30 percent rating.  
38 C.F.R. § 4.84a, Diagnostic Code 6029.  The percent rating 
is the sole evaluation that may be granted as it is both the 
minimum and maximum schedular rating, and it is not to be 
combined with any other rating for impaired vision.  When 
only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  When both eyes are aphakic, both will be 
rated on corrected vision.  The corrected vision of one or 
both aphakic eyes will be taken one step worse than the 
ascertained value, but not better than 20/70.  The combined 
rating for the same eye should not exceed the evaluation for 
the total loss of vision of that eye, unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  Id. 

Because only the appellant's right eye disability is service-
connected, his right eye, which has poorer corrected visual 
acuity, is to be rated on the basis of its acuity without 
correction.  The Schedule provides that the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction, and such rating will be taken one 
step worse than the ascertain value, however, not better than 
20/70.  See 38 C.F.R. § 4.84a, Diagnostic Code 6029, Note.

The appellant underwent a VA vision examination in January 
2004.  It was noted that the appellant had aphakia in his 
right eye, with uncorrected distant vision of 20/800 (5/200), 
and that his uncorrected distant vision of the left eye was 
noted to be 20/40.  With application of the provisions 
Diagnostic Code 6074, impairment of visual impairment with 
5/200 vision in one eye and 20/40 vision in the other eye 
warrants a 30 percent disability evaluation.  38 C.F.R. § 
4.84a, Diagnostic Code 6074.  Accordingly, a rating in excess 
of 30 percent is not for assignment.

Nevertheless, the RO indicated in its March 2002 rating 
decision that a 40 percent rating was not based on the 
evaluation criteria set out in the ratings schedule.  The RO 
granted a 40 percent rating.  

A rating in excess of 40 percent is not warranted.  Given 
that the veteran's nonservice-connected left eye has distant, 
uncorrected vision of 20/40, even if the veteran were found 
to have anatomically lost his right eye, a rating in excess 
of 40 percent would not be warranted under Diagnostic Code 
6066.  

The Board has considered the testimony provided by the 
veteran and his spouse in November 2004.  The veteran 
described the double vision that he experiences, as well as 
the problems he faces every day.  He explained that driving a 
motor vehicle is difficult.  Nevertheless, based on the facts 
of this case, the Schedule does not provide for a rating in 
excess of the current 40 percent.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

V.  Peripheral neuropathy of the right lower extremity

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

Based on the veteran's testimony, the Board finds that the 
evidence of record more nearly approximates moderate 
impairment.  Therefore, a 20 percent rating under Diagnostic 
Code 8520 is warranted for this initial rating during the 
pendency of this appeal.

The veteran testified before the undersigned in November 2004 
about the impairment he faces regarding his lower, right 
extremity.  The veteran maintained that his right leg would 
go stiff just like a column.  When this occurs, it interferes 
with his gait.  At work, people have told him that he walked 
like he was intoxicated. (See page 11-12 of the Transcript, 
November 2004).  This evidence, in conjunction with the VA 
medical records, supports a 20 percent rating.  Diagnostic 
Code 8520.

The medical evidence of record supports no more than 
moderate, incomplete paralysis of the sciatic nerve.  The VA 
treatment records show no more than moderate impairment. The 
veteran's own statements would not support a higher finding.  
He therefore is appropriately rated at 20 percent for 
moderate paralysis of the sciatic nerve under this diagnostic 
code.

VI.  Conclusion

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1). However, there is no competent evidence that the 
veteran's service-connected right eye disorder and lower, 
right extremity disorder have caused "marked" interference 
with employment or requires frequent hospitalizations or 
otherwise produces unrecognized impairment suggesting 
extraschedular consideration is indicated.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder, claimed as 
depression, is reopened.

Service connection for a psychiatric disorder, claimed as 
depression, is denied.

Service connection for tinnitus is denied.

Service connection for peripheral neuropathy of the right 
upper extremity, secondary to diabetes mellitus, type II, is 
denied.

Service connection for peripheral neuropathy of the left 
upper extremity, secondary to diabetes mellitus, type II, is 
denied.

A rating in excess of 40 percent for aphakia of the right eye 
is denied.

Entitlement to a 20 percent rating for peripheral neuropathy 
of the right lower extremity is granted, subject to the laws 
and regulations governing to the award of monetary benefits.


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


